DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “205” has been used to designate both “receive hanger parameters” and “show hanger” (See figure 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “265” (See Specification; page 14, para 059).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 3, 9, 10, 16 and 17 are objected to because of the following informalities:  
Regarding claims 2, 9 and 16, there appear to be missing “and” at the end of (line 3, claim 2), (line 4, claim 9), and (line 3, claim 16).
Claims 3, 10 and 17 are dependent claims and thus also objected.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 7, 8, 13 and 14 of prior U.S. Patent No. 11,295,043 B2. This is a statutory double patenting rejection.


Instant Application No. 17/712331
US Patent 11,295,043 B2
3. The system of claim 2, wherein the first hanger location is selected bused on the default hanger interval relative to an existing hanger. and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
1. A system for hanger placement in a computer-aided design (“CAD”) application, including: a database that stores hanger parameters; a processor that executes instructions to perform stages comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
2. The system of claim 1, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger, and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
10. The non-transitory, computer-readable medium of claim 9, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger. and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
7. A non-transitory, computer-readable medium including instructions for hanger placement in a computer-aided design (“CAD”) application based on hanger parameters, a processor executing the instructions to perform stages comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
8. The non-transitory, computer-readable medium of claim 7, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger, and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
17. The method of claim 16. wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger. and wherein the second hanger location is selected based on adding distance to the default hanger interval al without exceeding the maximum hanger interval.
13. A method for hanger placement in a computer-aided design (“CAD”) application based on hanger parameters, comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
14. The method of claim 13, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger, and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 11,295,043 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.

Instant Application No. 17/712331
US Patent No. 11,295,043 B2
1. A-system for hanger placement in a computer-aided design (OCAD") application, including: a database that stores hanger parameters; a processor that executes instructions to perform stages comprising: providing an option on a graphical user interface (“GUP) to place a hanger; retrieving hanger parameters based on a selected item, the selected item including a part on the GUI: testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling: and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision: and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GU] at the second banger location.
1. A system for hanger placement in a computer-aided design (“CAD”) application, including: a database that stores hanger parameters; a processor that executes instructions to perform stages comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
2. The system of claim |, wherein the stages further comprise: displaying a hanger configuration interface on the GUT that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of the hanger parameters.
1. A system for hanger placement in a computer-aided design (“CAD”) application, including: a database that stores hanger parameters; a processor that executes instructions to perform stages comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
3, The system of claim 2, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger, and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
2. The system of claim 1, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger, and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
4. The system of claim |, wherein adjusting placement of the first hanger includes adding to a default interval along a span of the selected item, and wherein a third hanger location is tested between the first and second hanger locations, wherein another collision is detected at the third hanger location, and wherein adding to the third hanger location results in the: second hanger location.
3. The system of claim 1, wherein adjusting placement of the first hanger includes adding to a default interval along a span of the selected item, and wherein a third hanger location is tested between the first and second hanger locations, wherein another collision is detected at the third hanger location, and wherein adding to the third hanger location results in the second hanger location.
5. The system of claim 1, wherein the stages further comprise: providing, on the GUI, options to import and export the hanger parameters.
4. The system of claim 1, wherein the stages further comprise: providing, on the GUI, options to import and export the hanger parameters.
6. The system of chum |, wherein the stages further comprise: displaying, on the GUT, highlighting that indicates the first collision; and providing a button on the GUT for clearing the highlighting.
5. The system of claim 1, wherein the stages further comprise: displaying, on the GUI, highlighting that indicates the first collision; and providing a button on the GUI for clearing the highlighting.
7. The system of claim 1. wherein the selected item is a duct.
6. The system of claim 1, wherein the selected item is a duct.
8. A non-transitory, computer-readable medium including instructions for hanger placement in a computer-aided design ("CAD") application based on hanger parameters. a processor executing the instructions to perform stages comprising: providing an option on a graphical user interface (GUI) to place a hanger; retrieving hanger parameters based on a selected item. the selected item including a part on the GUI: testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision: and placing the hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
7. A non-transitory, computer-readable medium including instructions for hanger placement in a computer-aided design (“CAD”) application based on hanger parameters, a processor executing the instructions to perform stages comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
9. The non-transitory, computer-readable medium of claim S. wherein the stages further comprise: displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger intervals: storing the hanger configuration as part of the hanger parameters.
7. A non-transitory, computer-readable medium including instructions for hanger placement in a computer-aided design (“CAD”) application based on hanger parameters, a processor executing the instructions to perform stages comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
10. The non-transitory, computer-readable medium of claim 9, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
8. The non-transitory, computer-readable medium of claim 7, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger, and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
11. The non-transitory. computer-readable medium of claim K, wherein adjusting placement of the first hanger includes adding to a default interval along a span of the selected item. and wherein a third hanger location is tested between the first and second hanger locations, wherein another collision is detected at the third hanger location, and wherein adding to the third hanger location results in the second hanger location.
9. The non-transitory, computer-readable medium of claim 7, wherein adjusting placement of the first hanger includes adding to a default interval along a span of the selected item, and wherein a third hanger location is tested between the first and second hanger locations, wherein another collision is detected at the third hanger location, and wherein adding to the third hanger location results in the second hanger location.
12. The non-transitory, computer-readable medium of claim 8, wherein the stages further comprise: providing. on the GUI. options to import and export the hanger parameters.
10. The non-transitory, computer-readable medium of claim 7, wherein the stages further comprise: providing, on the GUI, options to import and export the hanger parameters.
13. The non-transitory. computer-readable medium of claim 8. wherein the stages further comprise: displaying, on the GUIL highlighting that indicates the first collision; and providing a button on the GUI for clearing the highlighting.
11. The non-transitory, computer-readable medium of claim 7, wherein the stages further comprise: displaying, on the GUI, highlighting that indicates the first collision; and providing a button on the GUI for clearing the highlighting.
14. The non-transitory. computer-readable medium of claim 8, wherein the selected item is a duct.
12. The non-transitory, computer-readable medium of claim 7, wherein the selected item is a duct.
15. A method for hanger placement in a computer-aided design ("CAD') application based on hanger parameters, comprising: providing an option on a graphical user interface ("GUI") to place a hanger; retrieving hanger parameter based on a selected item. the selected item including a part on the GUI: testing a first hanger location based on the hanger parameters, including creating an array of points between the first hanger location and a ceiling: and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision: and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
13. A method for hanger placement in a computer-aided design (“CAD”) application based on hanger parameters, comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
16. The method of claim 15, further comprising: displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger intervals: storing the hanger configuration as part of the hanger parameters.
13. A method for hanger placement in a computer-aided design (“CAD”) application based on hanger parameters, comprising: providing an option on a graphical user interface (“GUI”) to place a hanger; displaying a hanger configuration interface on the GUI that allows entry of default and maximum hanger placement intervals; storing the hanger configuration as part of hanger parameters; retrieving the hanger parameters based on a selected item, the selected item including a part on the GUI; testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure; adjusting placement of the first hanger to a second hanger location to eliminate the first collision; and placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location.
17. The method of claim 16. wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger. and wherein the second hanger location is selected based on adding distance to the default hanger interval al without exceeding the maximum hanger interval.
14. The method of claim 13, wherein the first hanger location is selected based on the default hanger interval relative to an existing hanger, and wherein the second hanger location is selected based on adding distance to the default hanger interval without exceeding the maximum hanger interval.
18. The method of claim 15, wherein adjusting placement of the first hanger includes adding to a default interval along a span of the selected item, and wherein a third hanger location is tested between the first and second hanger locations, wherein another collision is detected at the third hanger location, and wherein adding to the third hanger location results in the second hanger location.
15. The method of claim 13, wherein adjusting placement of the first hanger includes adding to a default interval along a span of the selected item, and wherein a third hanger location is tested between the first and second hanger locations, wherein another collision is detected at the third hanger location, and wherein adding to the third hanger location results in the second hanger location.
19. The method of claim 15. further comprising: providing, on the GUI. options to import and export the hanger parameters.
16. The method of claim 13, further comprising: providing, on the GUI, options to import and export the hanger parameters.
20. The method of claim 15. further comprising: displaying, on the GUL highlighting that indicates the first collision; and providing a button on the GUI for clearing the highlighting.
17. The method of claim 13, further comprising: displaying, on the GUI, highlighting that indicates the first collision; and providing a button on the GUI for clearing the highlighting.



 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 8, 12 – 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, YOKOYAMA et al., (US 2010/0149178 A1) (hereinafter “YOKOYAMA”) (submitted by the applicant via IDS filed 04/04/2022).

	YOKOYAMA discloses; 
Regarding claim 1, a system for hanger placement in a computer-aided design ("CAD") application [i.e., a pipe installation support apparatus (see figure 1), (page 3, para 0046)], including: 
a database that stores hanger parameters [i.e., memory 12 storing hanger parameters (page 2, para 0014 - 0015), (page 4, para 0052) i.e., a list in which the name of each of the pipes already installed or the pipe to be attached, the type of point group data, the three dimensional coordinates of the point group data (page 4, para 0053)]; 
a processor [i.e., CPU 11 (see figure 1)] that executes instructions to perform stages comprising: 
providing an option on a graphical user interface ("GUI") to place a hanger [i.e., display control device 13 selects an image to be displayed on the display device 19 from images generated by the image generation device 19 and display the image on the display device 19 (page 3, para 0050), (see figure 1)]; 
retrieving hanger parameters based on a selected item, the selected item including a part on the GUI [i.e., three dimensional measurement data acquiring device 15 generates list of the three dimensional data acquired from the three dimensional measuring device 20, a list in which the name of each of the pipes already installed or the pipe to be attached, the type of point group data, the three dimensional coordinates of the point group data (page 4, para 0053), (see figure 1)]; 
testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure [i.e., machining amount calculating device 17 calculates a machining amount by recognizing an interference portion that is a portion where each of the pipes already installed overlaps with pipe to be attached as a portion to be machined (page 4, para 0055), (page 1, para 0012), (see figure 1) i.e., investigate interference when pipe to be attached is installed (see figures 3 and 14), (page 7, para 0095)]; 
adjusting placement of the first hanger to a second hanger location to eliminate the first collision [i.e., when it is confirmed that there is an interference portion in step S11, the CPU 11 instructs the machining amount calculating device 17 to calculate the machining amount (step S12) (page 7, para 0097), (see figures 3 and 14) i.e., to perform horizontal adjustment of the three-dimensional measuring device 20 (page 4, para 0059), (see figures 1 and 4)]; and 
placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)]. 
Regarding claim 5, the system of claim 1, wherein the stages further comprise: providing, on the GUI, options to import and export the hanger parameters [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].  
Regarding claim 6, the system of claim 1, wherein the stages further comprise: 
displaying, on the GUI, highlighting that indicates the first collision [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)]; and 
providing a button on the GUI for clearing the highlighting [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].  
Regarding claim 7, the system of claim 1, wherein the selected item is a duct [i.e., a pipe installation support apparatus (see figure 1), (page 3, para 0046)].  
Regarding claim 8, a non-transitory, computer-readable medium including instructions for hanger placement in a computer-aided design ("CAD") application based on hanger parameters, a processor executing the instructions to perform stages comprising [i.e., a pipe installation support apparatus (see figure 1), (page 3, para 0046)]: 
providing an option on a graphical user interface ("GUI") to place a hanger [i.e., display control device 13 selects an image to be displayed on the display device 19 from images generated by the image generation device 19 and display the image on the display device 19 (page 3, para 0050), (see figure 1)]; 
retrieving hanger parameters based on a selected item, the selected item including a part on the GUI [i.e., three dimensional measurement data acquiring device 15 generates list of the three dimensional data acquired from the three dimensional measuring device 20, a list in which the name of each of the pipes already installed or the pipe to be attached, the type of point group data, the three dimensional coordinates of the point group data (page 4, para 0053), (see figure 1)]; 
testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure [i.e., machining amount calculating device 17 calculates a machining amount by recognizing an interference portion that is a portion where each of the pipes already installed overlaps with pipe to be attached as a portion to be machined (page 4, para 0055), (page 1, para 0012), (see figure 1) i.e., investigate interference when pipe to be attached is installed (see figures 3 and 14), (page 7, para 0095)]; 
adjusting placement of the first hanger to a second hanger location to eliminate the first collision [i.e., when it is confirmed that there is an interference portion in step S11, the CPU 11 instructs the machining amount calculating device 17 to calculate the machining amount (step S12) (page 7, para 0097), (see figures 3 and 14) i.e., to perform horizontal adjustment of the three-dimensional measuring device 20 (page 4, para 0059), (see figures 1 and 4)]; and 
placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].  
Regarding claim 12, the non-transitory, computer-readable medium of claim 8, wherein the stages further comprise: providing, on the GUI, options to import and export the hanger parameters [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].  
Regarding claim 13, the non-transitory, computer-readable medium of claim 8, wherein the stages further comprise: 
displaying, on the GUI, highlighting that indicates the first collision [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)]; and 
providing a button on the GUI for clearing the highlighting [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].  
Regarding claim 14, the non-transitory, computer-readable medium of claim 8, wherein the selected item is a duct [i.e., a pipe installation support apparatus (see figure 1), (page 3, para 0046)].  
Regarding claim 15, a method for hanger placement in a computer-aided design ("CAD") application based on hanger parameters, comprising: 
providing an option on a graphical user interface ("GUI") to place a hanger [i.e., display control device 13 selects an image to be displayed on the display device 19 from images generated by the image generation device 19 and display the image on the display device 19 (page 3, para 0050), (see figure 1)]; 
retrieving hanger parameters based on a selected item, the selected item including a part on the GUI [i.e., three dimensional measurement data acquiring device 15 generates list of the three dimensional data acquired from the three dimensional measuring device 20, a list in which the name of each of the pipes already installed or the pipe to be attached, the type of point group data, the three dimensional coordinates of the point group data (page 4, para 0053), (see figure 1)]; 
testing a first hanger location based on the hanger parameters, including: creating an array of points between the first hanger location and a ceiling; and detecting a first collision in the array with another structure [i.e., machining amount calculating device 17 calculates a machining amount by recognizing an interference portion that is a portion where each of the pipes already installed overlaps with pipe to be attached as a portion to be machined (page 4, para 0055), (page 1, para 0012), (see figure 1) i.e., investigate interference when pipe to be attached is installed (see figures 3 and 14), (page 7, para 0095)]; 
adjusting placement of the first hanger to a second hanger location to eliminate the first collision [i.e., when it is confirmed that there is an interference portion in step S11, the CPU 11 instructs the machining amount calculating device 17 to calculate the machining amount (step S12) (page 7, para 0097), (see figures 3 and 14) i.e., to perform horizontal adjustment of the three-dimensional measuring device 20 (page 4, para 0059), (see figures 1 and 4)]; and 
placing the first hanger at the second hanger location, wherein the first hanger is shown in the GUI at the second hanger location [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].   
Regarding claim 19, the method of claim 15, further comprising: providing, on the GUI, options to import and export the hanger parameters [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].  
Regarding claim 20, the method of claim 15, further comprising: 
displaying, on the GUI, highlighting that indicates the first collision [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)]; and 
providing a button on the GUI for clearing the highlighting [i.e., display device 19 displays the placement of the three dimensional pipe to be attached in a location determined by the machining amount calculating device 17 (page 4, para 0059 – 0060), (see figures 1, 4 and 14)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato (US 2015/0169796 A1) discloses provide a function to quickly generate a piping route shape reflecting the design intention even if layout conditions are complicated. It is a piping or wiring support device having a routing difficulty level calculating function to output a scalar field, which is space weight information numerically expressing how the difficulty level of routing by the route search space of route search space parameter memory means is affected by the obstacle shape of obstacle shape memory means; and a route shape generation function to output a route passing point sequence of the route by figuring out the route shape in the route search space from the start point to the end route of the route by using the outputted scalar field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194